UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Long-term growth of capital and any increased income that results from this growth Net asset value December 31, 2013 Class IA: $15.43 Class IB: $15.37 Total return at net asset value (as of 12/31/13) Class IA shares* Class IB shares* S&P 500 Index 1 year 35.52% 35.12% 32.39% 5 years 138.41 135.37 128.19 Annualized 18.98 18.67 17.94 10 years 93.14 88.42 104.30 Annualized 6.80 6.54 7.41 Life 75.23 69.07 121.80 Annualized 3.65 3.41 5.22 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Investors Fund 1 Report from your fund’s manager What was the U.S. stock market environment like during the 12 months ended December 31, 2013? Shedding anxiety over the 2012 U.S. presidential election and the federal debt-ceiling debate, stocks started the year on a positive note, rising through late May. News that the Federal Reserve was considering an end to its stimulative bond buying kept stocks in flux over the summer. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. Investors remained anxious about the central bank’s plans to begin reducing its asset purchases, but responded favorably in late December when the Fed announced its first modest reduction in the program. Despite jitters over a potential U.S. military strike in Syria and a budget impasse that partially shuttered the federal government for 16 days in October, volatility was subdued heading into the holidays, with investor optimism pushing many markets to all-time highs by year-end. What factors enabled the fund to outpace its benchmark? Positive stock selection in nine out of ten industry groups, most notably, financials, industrials, consumer staples, and information technology, along with beneficial positioning in the weak-performing utilities sector, fueled the fund’s outperformance. In terms of individual holdings, top contributors included an out-of-benchmark investment in Herbalife, a provider of weight management, nutritional supplement, and personal care products; insurance and investment management heavyweight Prudential Financial; leading defense electronics and aerospace company Northrop Grumman; biotechnology company Celgene; and an underweight in technology giant and major index component IBM. What are some investments that weren’t asproductive? From a sector perspective, stock picks in energy, including international integrated oil and gas company Royal Dutch Shell and coal producer Alpha Natural Resources, were the only notable detractors. We sold our position in Alpha by period-end. Another individual detractor was Iridium Communications, which provides mobile voice and data communications services via satellite. Are you focusing on any particular areas of the market or themes as we enter 2014? For some time, I have maintained overweight positions in three areas: automotive, aerospace/defense, and airlines. In the automotive sector, we have seen a considerable recovery, and I believe that in some markets, such as Europe, that recovery is still in its early stages. This has presented what I believe to be attractive opportunities in areas ranging from auto parts suppliers to the largest automobile manufacturers. In my view, the automotive recovery cycle still has “legs” — stocks related to the automotive sector continue to look attractive from both a valuation perspective and a cyclical perspective. Aerospace/defense is an area many investors have avoided due to the defense spending cuts that resulted from the U.S. federal budget sequester. However, we employ fundamental research to identify companies that we believe are less vulnerable. We seek those that are well managed in terms of capital deployment and that have shown the ability to thrive despite budget constraints. Although many defense stocks delivered strong returns throughout 2013, I believe the sector continues to offer opportunities. I believe the same is true for airlines, an industry in which stocks have advanced due to a wave of restructuring andconsolidation. Another interesting aspect to all these industries is that a number of companies are coming out of bankruptcy. In many investors’ eyes, this means the businesses are “tainted.” To me, they offer opportunities, because many companies emerge from bankruptcy with new managements, better discipline, clean balance sheets, and a stronger commitment to success. What is your outlook for the coming months? My outlook is determined in part by whether I can still find stocks that interest me as candidates for the fund. While compellingly priced equities are not as abundant as they were a few quarters ago, there are plenty of stocks that I believe are worth buying. The market continues to offer a reasonable price/earnings multiple, in my view, and I see potential for further earnings growth for U.S. businesses. Although the market has achieved record highs and I’ve been fairly bullish for over a year, I believe equities still have room to advance. Investors are finding few attractive alternatives to U.S. stocks, and the market’s recent strength is likely to attract additional money into stocks, particularly from bonds and emerging markets. Of course, while I do not believe the market is near bubble territory yet, we remain vigilant about the potential for setbacks after the market’s extraordinary run. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. 2Putnam VT Investors Fund Your fund’s manager Portfolio Manager Gerard P. Sullivan joined Putnam in 2008 and has been in the investment industry since 1982. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Investors Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.07 $5.45 $3.77 $5.04 Ending value (after expenses) $1,184.20 $1,183.20 $1,021.48 $1,020.21 Annualized expense ratio† 0.74% 0.99% 0.74% 0.99% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. 4Putnam VT Investors Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Investors Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Investors Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2014 Putnam VT Investors Fund 5 The fund’s portfolio 12/31/13 COMMON STOCKS (99.2%)* Shares Value Aerospace and defense (4.5%) Boeing Co. (The) 9,400 $1,283,006 General Dynamics Corp. 1,796 171,608 Honeywell International, Inc. 25,027 2,286,717 L-3 Communications Holdings, Inc. 13,400 1,431,924 Northrop Grumman Corp. 15,000 1,719,150 Raytheon Co. S 13,700 1,242,590 United Technologies Corp. 13,410 1,526,058 Air freight and logistics (0.3%) FedEx Corp. 4,600 661,342 Airlines (1.0%) Copa Holdings SA Class A (Panama) 2,600 416,286 Delta Air Lines, Inc. 24,300 667,521 Southwest Airlines Co. 45,100 849,684 Spirit Airlines, Inc. † 5,800 263,378 Auto components (0.9%) Lear Corp. S 5,800 469,626 Magna International, Inc. (Canada) 4,700 385,682 TRW Automotive Holdings Corp. † 13,296 989,089 Automobiles (0.7%) Ford Motor Co. 49,000 756,070 General Motors Co. † 19,315 789,404 Beverages (2.2%) Coca-Cola Co. (The) 27,200 1,123,632 Coca-Cola Enterprises, Inc. 24,600 1,085,598 Dr. Pepper Snapple Group, Inc. S 11,100 540,792 PepsiCo, Inc. 24,120 2,000,513 Biotechnology (2.7%) Alkermes PLC † 17,600 715,616 Amgen, Inc. 14,463 1,651,096 Biogen Idec, Inc. † 1,900 531,525 Celgene Corp. † 11,000 1,858,560 Cubist Pharmaceuticals, Inc. † S 3,500 241,045 Gilead Sciences, Inc. † 11,400 856,710 Building products (0.2%) Masco Corp. 17,400 396,198 Capital markets (3.0%) Ameriprise Financial, Inc. 9,300 1,069,965 Apollo Global Management, LLC. Class A 19,200 606,912 Artisan Partners Asset Management, Inc. 6,621 431,623 Carlyle Group LP (The) (Partnership shares) 13,800 491,556 Charles Schwab Corp. (The) 19,000 494,000 Goldman Sachs Group, Inc. (The) 11,220 1,988,857 KKR & Co. LP 16,300 396,742 Morgan Stanley 28,400 890,624 Chemicals (2.6%) Albemarle Corp. 5,000 316,950 Celanese Corp. Ser. A 6,500 359,515 CF Industries Holdings, Inc. 2,500 582,600 Dow Chemical Co. (The) 21,601 959,084 Eastman Chemical Co. 4,200 338,940 COMMON STOCKS (99.2%)* cont. Shares Value Chemicals cont. Givaudan SA (Switzerland) 269 $385,385 LyondellBasell Industries NV Class A 11,200 899,136 Monsanto Co. 5,800 675,990 Potash Corp. of Saskatchewan, Inc. (Canada) S 11,100 365,856 W.R. Grace & Co. † 7,100 701,977 Commercial banks (2.6%) First Southern Bancorp, Inc. Class B † F 19,890 102,394 PNC Financial Services Group, Inc. 19,713 1,529,335 Regions Financial Corp. 45,500 449,995 Wells Fargo & Co. 77,658 3,525,673 Commercial services and supplies (1.0%) ADT Corp. (The) 13,100 530,157 Cintas Corp. S 8,900 530,351 KAR Auction Services, Inc. 8,693 256,878 MiX Telematics, Ltd. ADR (South Africa) † S 20,167 250,272 Pitney Bowes, Inc. S 21,700 505,610 Communications equipment (2.2%) Cisco Systems, Inc. 119,141 2,674,715 Qualcomm, Inc. 27,600 2,049,300 Computers and peripherals (4.8%) Apple, Inc. 10,769 6,042,594 EMC Corp. 54,300 1,365,645 Hewlett-Packard Co. 28,316 792,282 NetApp, Inc. 7,200 296,208 SanDisk Corp. 9,839 694,043 Western Digital Corp. 14,100 1,182,990 Construction and engineering (0.3%) Fluor Corp. 7,300 586,117 Consumer finance (1.1%) Capital One Financial Corp. 11,100 850,371 Discover Financial Services 16,000 895,200 SLM Corp. 23,500 617,580 Containers and packaging (0.7%) Avery Dennison Corp. 8,800 441,672 Owens-Illinois, Inc. † 17,000 608,260 Rock-Tenn Co. Class A 4,200 441,042 Diversified financial services (4.9%) Bank of America Corp. 104,242 1,623,048 Berkshire Hathaway, Inc. Class B † 5,830 691,205 Citigroup, Inc. 38,157 1,988,361 JPMorgan Chase & Co. 98,727 5,773,555 Moody’s Corp. 5,700 447,279 Diversified telecommunication services (1.6%) AT&T, Inc. 43,120 1,516,099 Iridium Communications, Inc. † S 67,788 424,353 Verizon Communications, Inc. 28,990 1,424,569 Electric utilities (0.4%) Edison International 17,000 787,100 Electrical equipment (0.4%) Emerson Electric Co. 11,000 771,980 6 Putnam VT Investors Fund COMMON STOCKS (99.2%)* cont. Shares Value Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware S 35,454 $828,205 Energy equipment and services (2.0%) Halliburton Co. 14,500 735,875 Helmerich & Payne, Inc. 5,500 462,440 Nabors Industries, Ltd. 36,500 620,135 Rowan Cos. PLC Class A † 11,400 403,104 Schlumberger, Ltd. 24,084 2,170,209 Food and staples retail (2.6%) CVS Caremark Corp. 30,580 2,188,611 Kroger Co. (The) 32,600 1,288,678 Wal-Mart Stores, Inc. 18,100 1,424,289 Walgreen Co. 13,700 786,928 Food products (1.0%) Amira Nature Foods, Ltd. (United Arab Emirates) † S 25,986 409,539 Archer Daniels-Midland Co. 16,000 694,400 Bunge, Ltd. 3,200 262,752 Pinnacle Foods, Inc. 11,500 315,790 Tyson Foods, Inc. Class A 13,200 441,672 Gas utilities (0.5%) AGL Resources, Inc. 8,200 387,286 UGI Corp. 15,000 621,900 Health-care equipment and supplies (1.7%) Baxter International, Inc. 8,800 612,040 CareFusion Corp. † 12,800 509,696 Medtronic, Inc. 20,490 1,175,921 St. Jude Medical, Inc. 16,600 1,028,370 Zimmer Holdings, Inc. 3,300 307,527 Health-care providers and services (3.5%) AmerisourceBergen Corp. 7,300 513,263 Cardinal Health, Inc. 12,000 801,720 Catamaran Corp. † 10,300 489,044 Express Scripts Holding Co. † 10,300 723,472 HealthSouth Corp. S 10,100 336,532 Humana, Inc. 3,600 371,592 McKesson Corp. 7,050 1,137,870 Omnicare, Inc. S 9,400 567,384 UnitedHealth Group, Inc. 14,000 1,054,200 Universal Health Services, Inc. 5,300 430,678 WellPoint, Inc. 10,700 988,573 Hotels, restaurants, and leisure (1.5%) Hilton Worldwide Holdings, Inc. † 7,030 156,418 Las Vegas Sands Corp. 4,700 370,689 McDonald’s Corp. 8,530 827,666 MGM Resorts International † S 21,600 508,032 Red Robin Gourmet Burgers, Inc. † S 8,000 588,320 Wynn Resorts, Ltd. 3,700 718,577 Household durables (0.8%) Newell Rubbermaid, Inc. 14,200 460,222 WCI Communities, Inc. † 14,126 269,665 Whirlpool Corp. 5,800 909,788 COMMON STOCKS (99.2%)* cont. Shares Value Household products (1.0%) Energizer Holdings, Inc. 2,700 $292,248 Procter & Gamble Co. (The) 23,850 1,941,629 Independent power producers and energy traders (0.6%) AES Corp. 45,504 660,263 NRG Energy, Inc. 24,200 695,024 Industrial conglomerates (1.3%) General Electric Co. 78,820 2,209,325 Siemens AG (Germany) 4,575 625,100 Insurance (2.6%) American International Group, Inc. 18,933 966,530 Genworth Financial, Inc. Class A † 30,100 467,453 Hartford Financial Services Group, Inc. (The) 18,800 681,124 Lincoln National Corp. S 17,000 877,540 MetLife, Inc. 26,448 1,426,076 Prudential Financial, Inc. 12,700 1,171,194 Internet and catalog retail (1.0%) Amazon.com, Inc. † 1,865 743,743 Bigfoot GmbH (acquired 8/2/13, cost $219,820) (Private) (Brazil) †∆ ∆ F 10 170,729 Priceline.com, Inc. † 1,100 1,278,640 Internet software and services (3.1%) eBay, Inc. † 11,600 636,724 Facebook, Inc. Class A † 12,600 688,716 Google, Inc. Class A † 3,853 4,318,096 VeriSign, Inc. † S 8,100 484,218 Yahoo!, Inc. † 10,300 416,532 IT Services (3.1%) Accenture PLC Class A 7,700 633,094 Alliance Data Systems Corp. † S 3,600 946,548 Computer Sciences Corp. 23,000 1,285,240 IBM Corp. 8,180 1,534,323 MasterCard, Inc. Class A 1,000 835,460 Unisys Corp. † S 7,580 254,461 Visa, Inc. Class A 5,100 1,135,668 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 9,100 520,429 Machinery (1.3%) AGCO Corp. S 8,900 526,791 Deere & Co. 5,500 502,315 Ingersoll-Rand PLC 11,900 733,040 Parker Hannifin Corp. 3,700 475,968 Trinity Industries, Inc. 8,700 474,324 Media (3.1%) CBS Corp. Class B (non-voting shares) 8,900 567,286 Comcast Corp. Class A 33,770 1,754,858 DISH Network Corp. Class A † 5,200 301,184 SFX Entertainment, Inc. † S 22,549 270,588 Time Warner Cable, Inc. 7,000 948,500 Viacom, Inc. Class B 11,100 969,474 Walt Disney Co. (The) † 18,200 1,390,480 WPP PLC ADR (United Kingdom) S 3,813 437,961 Putnam VT Investors Fund7 COMMON STOCKS (99.2%)* cont. Shares Value Metals and mining (0.2%) Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 11,700 $441,558 Multiline retail (1.1%) Macy’s, Inc. 19,100 1,019,940 Nordstrom, Inc. S 7,100 438,780 Target Corp. 15,600 987,012 Office electronics (0.3%) Xerox Corp. 53,300 648,661 Oil, gas, and consumable fuels (8.3%) Apache Corp. 12,900 1,108,626 BP PLC ADR (United Kingdom) S 9,000 437,490 Cabot Oil & Gas Corp. 17,000 658,920 Chesapeake Energy Corp. 20,500 556,370 Chevron Corp. 18,240 2,278,358 ConocoPhillips 13,900 982,035 Continental Resources, Inc. † S 3,900 438,828 Energy Transfer Equity LP 3,600 294,264 EOG Resources, Inc. 3,700 621,008 Exxon Mobil Corp. 40,105 4,058,626 Marathon Oil Corp. 10,200 360,060 Marathon Petroleum Corp. 5,300 486,169 Midcoast Energy Partners LP † 28,724 561,554 Occidental Petroleum Corp. 25,272 2,403,367 Oiltanking Partners LP (Units) 3,863 239,776 QEP Resources, Inc. 24,000 735,600 Royal Dutch Shell PLC ADR (United Kingdom) 9,086 647,559 Suncor Energy, Inc. (Canada) 15,200 532,760 World Point Terminals, LP (Units) 17,268 333,100 Paper and forest products (0.1%) International Paper Co. 6,500 318,695 Personal products (0.4%) Coty, Inc. Class A 22,958 350,110 Herbalife, Ltd. 6,020 473,774 Pharmaceuticals (5.7%) AbbVie, Inc. 30,610 1,616,514 AstraZeneca PLC (United Kingdom) 10,145 601,761 Jazz Pharmaceuticals PLC † 2,446 309,566 Johnson & Johnson 45,430 4,160,934 Merck & Co., Inc. 36,200 1,811,810 Pfizer, Inc. 101,486 3,108,516 Shire PLC ADR (United Kingdom) 4,200 593,418 Professional services (0.3%) ManpowerGroup, Inc. 7,200 618,192 Real estate investment trusts (REITs) (0.6%) American Tower Corp. 5,700 454,974 Armada Hoffler Properties, Inc. 51,854 481,205 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 18,540 258,818 Real estate management and development (0.2%) CBRE Group, Inc. Class A † 13,100 344,530 Road and rail (0.4%) Union Pacific Corp. 5,000 840,000 COMMON STOCKS (99.2%)* cont. Shares Value Semiconductors and semiconductor equipment (1.7%) Intel Corp. 56,620 $1,469,855 Magnachip Semiconductor Corp. (South Korea) † 14,214 277,173 Marvell Technology Group, Ltd. S 29,900 429,962 NVIDIA Corp. S 26,100 418,122 Texas Instruments, Inc. S 23,100 1,014,321 Software (4.4%) Electronic Arts, Inc. † 19,500 447,330 Microsoft Corp. 110,350 4,130,401 Oracle Corp. 87,330 3,341,246 Symantec Corp. 32,500 766,350 Synopsys, Inc. † 10,800 438,156 TiVo, Inc. † 20,400 267,648 Specialty retail (2.5%) Bed Bath & Beyond, Inc. † 8,100 650,430 Best Buy Co., Inc. 16,400 654,032 Gap, Inc. (The) 11,000 429,880 GNC Holdings, Inc. Class A 7,200 420,840 Home Depot, Inc. (The) 14,800 1,218,632 Lowe’s Cos., Inc. 20,100 995,955 Office Depot, Inc. † 63,700 336,973 TJX Cos., Inc. (The) 10,600 675,538 Textiles, apparel, and luxury goods (1.4%) Fossil Group, Inc. † 4,900 587,706 Hanesbrands, Inc. 7,600 534,052 Michael Kors Holdings, Ltd. (Hong Kong) † 6,100 495,259 NIKE, Inc. Class B 10,200 802,128 VF Corp. 10,400 648,336 Tobacco (1.7%) Altria Group, Inc. 36,600 1,405,074 Philip Morris International, Inc. 25,833 2,250,829 Trading companies and distributors (0.3%) Air Lease Corp. 14,425 448,329 Stock Building Supply Holdings, Inc. † 15,346 279,604 Wireless telecommunication services (0.2%) Vodafone Group PLC ADR (United Kingdom) 8,600 338,066 Total common stocks (cost $143,072,757) INVESTMENT COMPANIES (0.3%)* Shares Value SPDR S&P Homebuilders ETF 22,300 $742,590 Total investment companies (cost $361,098) CONVERTIBLE PREFERRED STOCKS (0.3%)* Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 3,770 $342,128 Unisys Corp. Ser. A, 6.25% cv. pfd. 2,208 195,960 Total convertible preferred stocks (cost $597,800) PREFERRED STOCKS (—%)* Shares Value First Southern Bancorp, Inc. 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) †∆ ∆ F 34 $34,000 Total preferred stocks (cost $34,000) 8 Putnam VT Investors Fund SHORT-TERM INVESTMENTS (6.2%)* Shares Value Putnam Cash Collateral Pool, LLC 0.14% d 12,819,891 $12,819,891 Putnam Short Term Investment Fund 0.08% L 410,102 410,102 Total short-term investments (cost $13,229,993) Total investments (cost $157,295,648) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $214,174,775. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $204,729, or 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $27,757,455 $— $170,729 Consumer staples 19,276,858 — — Energy 22,126,233 — — Financials 31,891,325 102,394 — Health care 29,023,621 601,761 — Industrials 23,454,715 625,100 — Information technology 42,744,287 — — Materials 7,451,275 385,385 — Telecommunication services 3,703,087 — — Utilities 3,151,573 — — Total common stocks Convertible preferred stocks — 538,088 — Investment companies 742,590 — — Preferred stocks — — 34,000 Short-term investments 410,102 12,819,891 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund 9 Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value, including $12,589,712 of securities on loan (Note 1): Unaffiliated issuers (identified cost $144,065,655) $213,780,476 Affiliated issuers (identified cost $13,229,993) (Notes 1 and 5) 13,229,993 Dividends, interest and other receivables 3,139,874 Receivable for investments sold 547,146 Total assets Liabilities Payable to custodian 2,751,881 Payable for investments purchased 346,529 Payable for shares of the fund repurchased 229,884 Payable for compensation of Manager (Note 2) 99,421 Payable for custodian fees (Note 2) 9,952 Payable for investor servicing fees (Note 2) 17,503 Payable for Trustee compensation and expenses (Note 2) 145,924 Payable for administrative services (Note 2) 1,405 Payable for distribution fees (Note 2) 26,718 Collateral on securities loaned, at value (Note 1) 12,819,891 Other accrued expenses 73,606 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $186,567,098 Undistributed net investment income (Note 1) 2,278,200 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (44,385,348) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 69,714,825 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $86,432,861 Number of shares outstanding 5,601,696 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.43 Computation of net asset value Class IB Net assets $127,741,914 Number of shares outstanding 8,311,730 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.37 The accompanying notes are an integral part of these financial statements. 10 Putnam VT Investors Fund Statement of operations Year ended 12/31/13 Investment income Dividends (net of foreign tax of $13,731) $4,643,782 Interest (including interest income of $431 from investments in affiliated issuers) (Note 5) 449 Securities lending (Note 1) 58,602 Total investment income Expenses Compensation of Manager (Note 2) 1,237,408 Investor servicing fees (Note 2) 221,266 Custodian fees (Note 2) 20,755 Trustee compensation and expenses (Note 2) 17,459 Distribution fees (Note 2) 348,165 Administrative services (Note 2) 5,906 Other 115,997 Total expenses Expense reduction (Note 2) (7,311) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 44,264,315 Net realized loss on foreign currency transactions (Note 1) (392) Net realized gain on written options (Notes 1 and 3) 15,340 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 75 Net unrealized appreciation of investments and written options during the year 19,580,639 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Decrease in net assets Operations: Net investment income $2,743,188 $3,669,730 Net realized gain on investments and foreign currency transactions 44,279,263 20,192,342 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 19,580,714 12,683,862 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,419,162) (1,241,031) Class IB (2,278,748) (2,054,792) Decrease from capital share transactions (Note 4) (68,187,616) (47,172,516) Total decrease in net assets Net assets: Beginning of year 219,457,136 233,379,541 End of year (including undistributed net investment income of $2,278,200 and $3,323,524, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/13 .19 3.88 (.23) .73 1.39 83 12/31/12 .19 1.52 (.17) .74 1.76 60 12/31/11 .14 (.10) (.14) .73 1.40 55 12/31/10 .12 1.15 (.13) .73 1.28 85 12/31/09 .12 2.01 (.11) .79 e 1.58 e 125 Class IB 12/31/13 .15 3.86 (.19) .98 1.15 83 12/31/12 .17 1.51 (.14) .99 1.50 60 12/31/11 .12 (.11) (.11) .98 1.15 55 12/31/10 .09 1.15 (.11) .98 1.03 85 12/31/09 .10 2.01 (.09) 1.04 e 1.33 e 125 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 12 Putnam VT Investors Fund Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT Investors Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that they believe will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to generate additional income for the portfolio. Putnam VT Investors Fund13 The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $12,589,712 and the fund received cash collateral of $12,819,891. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2013, the fund had a capital loss carryover of $41,632,121 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $23,329,581 N/A $23,329,581 12/31/16 18,302,540 N/A 18,302,540 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $90,602 to decrease undistributed net investment income, $68 to decrease paid-in-capital and $90,670 to decrease accumulated net realized loss. 14 Putnam VT Investors Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $68,196,204 Unrealized depreciation (1,232,537) Net unrealized appreciation 66,963,667 Undistributed ordinary income 2,278,200 Capital loss carryforward (41,632,121) Cost for federal income tax purposes $160,046,802 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 38.2% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $81,946 Class IB 139,320 Total $221,266 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3 under the expense offset arrangements and by $7,308 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $141, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $348,165 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $182,704,397 and $251,125,391, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Putnam VT Investors Fund 15 Written option transactions during the reporting period are summarized as follows: Written option Written option contract amount premiums Written options outstanding at the beginning of the reporting period $23,600 $15,340 Options opened — — Options exercised — — Options expired (23,600) (15,340) Options closed — — Written options outstanding at the end of the reporting period $— $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 87,175 $1,168,054 69,121 $771,174 125,779 $1,580,535 200,268 $2,192,119 Shares issued in connection with reinvestment of distributions 112,991 1,419,162 110,020 1,241,031 181,863 2,278,748 182,486 2,054,792 200,166 2,587,216 179,141 2,012,205 307,642 3,859,283 382,754 4,246,911 Shares repurchased (1,149,624) (15,492,316) (1,186,508) (13,147,964) (4,426,405) (59,141,799) (3,672,823) (40,283,668) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $925,339 $4,851,660 $5,776,999 $124 $— Putnam Short Term Investment Fund* — 19,664,582 19,254,480 307 410,102 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Written equity option contracts (contract amount) (Note 3) $2,000 As of the close of the reporting period, the fund did not hold any derivative instruments. 16 Putnam VT Investors Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $15,340 $15,340 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $(15,304) $(15,304) Total Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Goldman Sachs Bank USA Total Assets: Securities on loan** $12,589,712 $12,589,712 Total Assets Liabilities: Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $12,589,712 $12,589,712 Net amount $— $— **Included with Investments in securities on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Putnam VT Investors Fund 17 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT Investors Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corpora tion of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of Putnam VT Investors Fund 19 the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ 20Putnam VT Investors Fund decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 233, 216 and 195 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include bene-fits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam VT Investors Fund21 Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Putnam VT Investors Fund About the Trustees Putnam VT Investors Fund23 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Putnam Services, Putnam Investments and Investments, Putnam Management, and PutnamManagement Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 24Putnam VT Investors Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Auditor Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Investors Fund25 This report has been prepared for the shareholders H516 of Putnam VT Investors Fund. 285134 2/14 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2013	$34,486	$ — $3,961	$ — December 31, 2012	$42,050	$ — $3,961	$476 For the fiscal years ended December 31, 2013 and December 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $153,961 and $256,549 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
